Title: To James Madison from Charles Pinckney, 12 November 1803
From: Pinckney, Charles
To: Madison, James


Letter not found. 12 November 1803. Enclosed copies of (1) Pinckney to Cevallos, 31 Oct. 1802 (DNA: RG 59, DD, Spain, vol. 6A; 3 pp.), requesting the release of the Mercury and other American vessels held at the Río de la Plata (another copy of this letter, dated 29 Oct. 1802, was enclosed in Pinckney to JM, 4 Nov. 1802 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:87–90 and n. 2]), and (2) Cevallos’s 20 Sept. 1803 reply (DNA: RG 59, DD, Spain, vol. 6A; 4 pp.; in Spanish). Both letters are docketed by Wagner as received in Pinckney’s 12 Nov. 1803 dispatch. Cevallos discussed the cases of the ships mentioned in Pinckney’s original complaint, the James, Montezuma, Washington, Alexander, Sally, Aurora, Three Sisters, Minerva, and America, as well as the Mercury, Success, and Phoenix, remarking that they either involved violations of Spanish regulations forbidding foreign trade with Spanish colonies or concerned private contracts to be settled judicially and not diplomatically. Cevallos added that although the cases had nearly proceeded to sentencing, the king, as a demonstration of his friendship toward the U.S., had decided to order the viceroy to terminate the cases with no further delay, applying the law to U.S. citizens with a mercy compatible with justice.
